

RELEASE AGREEMENT
Barbara A. Yastine and Ally Financial Inc. have reached the following Release
Agreement. In this Release Agreement, "Employee" refers to Barbara A. Yastine,
and "Company" refers to Ally Financial Inc., its shareholders, subsidiaries,
affiliates and divisions, predecessors and successors, joint ventures, employee
benefit plans, directors, officers, agents, employees, and assigns, including
but not limited to IB Finance Holding Company, LLC and Ally Bank.
WHEREAS Company and Employee have decided it is in their best interest to
terminate their employment relationship according to the terms set forth below,
the parties agree as follows:
1.
Provided that this signed and notarized document is received by James J. Duffy,
Ally Financial Inc. Group Vice President and Chief Human Resources Officer, 1177
Avenue of the Americas, New York, NY 10036, no later than March 31, 2015 and not
revoked in accordance with Paragraph 18, Employee’s termination of employment
will be reflected as a Mutually Satisfactory Separation effective June 19, 2015.
Until then, effective on the date the seven (7) day revocation period referred
to in Paragraph 18 of this Release Agreement expires, Employee will resign from
her positions as Chairperson, CEO, and President of Ally Bank, and all related
board positions, and commence a transitional assignment as an advisor to the
Company CEO and Board of Directors as requested. Except as required to perform
such requested tasks, Employee shall have no obligation to be present in
Company’s business offices. During this transition, she will receive cash
compensation equal to her 2014 total direct compensation rate of $425,000 per
month (“Transition Compensation Rate”)





--------------------------------------------------------------------------------



and remain eligible for all the benefits to which other active Company employees
are eligible and subject to all the terms and conditions of employment to which
other active Company employees are subject.
2.
The Company and Employee have agreed on the wording of the announcement of
Employee’s separation, which has been appended to this Release Agreement as
Exhibit 1. The parties agree that the public disclosure and discussion about
Employee’s employment and separation will be consistent with this announcement.

3.
Employee agrees that the separation status, compensation, and consideration
referred to in Paragraph 1 are more than the Company is required to provide
under its normal policies and procedures. Employee agrees to remain actively
employed in good standing and meet the specific objectives required of her
transitional assignment until June 19, 2015. Notwithstanding the above, if
Employee wishes to terminate her employment prior to June 19, 2015, she will
provide the Company with two (2) weeks advance notice, at which point the
Company may agree to a new separation date and pay Employee her Transition
Compensation Rate (but no benefits) as if she remained employed through June 19,
2015. If the Company does not agree to the new separation date, which agreement
will not be unreasonably withheld, Employee’s separation will be deemed a
Voluntarily Resignation effective two (2) weeks from the date of her notice, and
Employee will forfeit any right to continued payment of the Transition
Compensation Rate or Company benefits under this Release Agreement as of her
separation date. Under either scenario, the release language contained in
Paragraph 4 will remain in full force and effect.





--------------------------------------------------------------------------------



4.
Employee for herself, family, heirs and representatives further agrees that, by
entering into this Release Agreement, she releases the Company from all claims
or demands she may have based on her employment with the Company, this Release
Agreement, or the termination of her employment. This release specifically
includes, without limitation, a release of any rights or claims she may have
under:

•
the Employee Retirement Income Security Act of 1974, as amended, which regulates
employee benefit plans;

•
Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights and
Women’s Equity Act of 1991, as amended, and the Equal Pay Act of 1963, as
amended, which prohibit discrimination in employment based on race, color,
national origin, religion, or sex;

•
the Age Discrimination in Employment Act, which prohibits discrimination based
on age;

•
the Rehabilitation Act of 1973, as amended, and the Americans with Disabilities
Act, as amended, which prohibit discrimination based on disability;

•
the Family Medical Leave Act, as amended;

•
the Worker Adjustment and Retraining Notification Act (WARN), as amended;

•
the National Labor Relations Act, as amended;

•
state fair employment practices or civil rights laws;





--------------------------------------------------------------------------------



•
the Dodd-Frank Wall Street Reform and Consumer Protection Act, as amended, and
Sarbanes-Oxley Act of 2002, as amended, which govern whistleblower claims by
financial services employees; and

•
any other federal, state, or local laws, or regulations, or any common law
actions relating to employment, or employment discrimination.

This includes, without limitation, any claims for breach of employment contract,
either expressed or implied, violation of public policy, breach of implied
covenant of good faith and fair dealing, intentional infliction of emotional
distress, negligent infliction of emotional distress, fraud, false imprisonment,
invasion of privacy, commercial or trade defamation, defamation, slander, libel,
tort, and wrongful discharge. This release does not foreclose Employee’s ability
to file an administrative charge with the Equal Employment Opportunity
Commission (“EEOC”), however, Employee expressly waives any right or claim to
monetary relief in relation to any charge she files should any administrative
agency, including but not limited to the EEOC, pursue any claim on Employee’s
behalf to the maximum extent permitted by law. This release does not include any
claims to: (a) vested 401(k) pension benefits; (b) vested deferred compensation
such as deferred stock units; (c) unemployment compensation; or (d) enforce the
terms of this Release Agreement. This release covers all claims accrued or
un-accrued, known or unknown, up to the effective date of this Release
Agreement. If any claim is not subject to release, to the extent permitted by
law, Employee waives any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a claim in which
Company is a




--------------------------------------------------------------------------------



party.  Employee promises not to consent to become a member of any class or
collective in a case in which claims are asserted against Company that are
related in any way to her employment or the termination of her employment with
Company. If Employee is made a member of a class in any such proceeding, she
will immediately opt out of the class.
5.
Employee understands and agrees that she is not eligible for severance benefits
under the Ally Financial Inc. Severance Plan – any claim to which Employee
expressly waives by signing this Release Agreement.

6.
The Company makes this Release Agreement to avoid the cost of defending against
any possible lawsuit or claims. By making this Release Agreement, the Company
does not admit that it has done anything wrong.

7.
If the Company successfully asserts this Release Agreement as a defense against
a future lawsuit or claim of Employee, Employee will pay for all costs incurred
by the Company, including reasonable attorney’s fees, in defending against her
claim, unless such lawsuit or claim is brought by Employee for purposes of
enforcing this Release Agreement.

8.
Employee is advised to consult with an attorney before signing this Release
Agreement. Employee understands that whether or not she does so is her decision.
Employee will have until March 31, 2015 to accept or reject this Release
Agreement.

9.
For purposes of clarity, Employee understands that, following her June 19, 2015
separation, she has no right to reemployment with Company and any reemployment
decision is solely within the Company’s discretion.





--------------------------------------------------------------------------------



10.
Employee agrees and acknowledges that, during the course of her employment with
the Company, she had access and was privy to information, documents, and
materials relating to the Company that are of a confidential or proprietary
nature or which constitute or contain trade secrets, privileged information, or
matters subject to an attorney-client privilege or which are related work
product, the disclosure of which will cause irreparable harm to the Company. As
part of this Agreement, Employee affirms her legal duties regarding this
information and agrees to return such information which is in her possession or
which has been given to others, and agrees that she will not discuss or disclose
to any person or entity any trade secret, confidential and/or proprietary
information, or matters subject to an attorney-client privilege or which are
related work product without the expressed permission of the Company. Nothing in
this Agreement prohibits Employee or her attorney from initiating communications
directly with, or responding to any inquiry from or providing testimony before,
the SEC, FINRA, or any other self-regulatory organization or any other state or
federal regulatory authority or responding to any subpoena or other legal
process. Employee acknowledges that a breach of this Paragraph 10 will entitle
Company to legal and equitable relief.

11.
Employee acknowledges that she is able to work and suffers from no disability
that would preclude her from doing her regularly assigned job.

12.
Employee understands and agrees that the existence and terms of this Release
Agreement may be publicly disclosed in accordance with applicable law; provided
however, that the negotiations, discussions, and proceedings leading up to this
Release Agreement are confidential, and that neither she, nor her attorney, nor
any individual





--------------------------------------------------------------------------------



acting on her behalf may disclose these matters to any person or entity, except
as expressly required by law.
13.
Employee agrees to cooperate with the Company and its legal counsel on any
matters relating to the conduct of any administrative or judicial litigation,
claim, suit, investigation or proceeding involving the Company in connection
with any facts or circumstances occurring during her employment with the
Company. The Company agrees to cooperate in scheduling such obligations at a
mutually agreeable time and place, and shall reimburse Employee for all
reasonable associated expenses.

14.
Employee will retain all rights to be indemnified by the Company pursuant to
Company policy in connection with any third-party claims, investigations or
proceedings.

15.
Employee affirms that she has returned all Company property, including, but not
limited to, computer laptops, cell phones, Company credit and telephone cards,
ID cards, building passes, keys and any other item or items that were either
issued or purchased by the Company.

16.
Employee shall be permitted to remove from Ally premises her personal papers and
personal electronic files, personal contact lists, files of nonproprietary
third-party research and media articles, and personal effects from her office,
subject to whatever oversight Ally deems necessary to be confident that such
files and effects to not contain Company property or contain information that is
confidential or other classification described in paragraph 10.

17.
Employee understands that she has been given a period of at least twenty-one
(21) days to review and consider this Release Agreement before signing it. She
further





--------------------------------------------------------------------------------



understands that she may use as much of this period as she wishes prior to
signing. In order for this Release Agreement to become effective, Employee must
return a signed and notarized original to James J. Duffy, Ally Financial Inc.
Group Vice President and Chief Human Resources Officer, 1177 Avenue of the
Americas, New York, NY 10036 no later than March 31, 2015. If executed or
returned after that date, Company, in its sole discretion, may declare this
Release Agreement null and void.
18.
Employee may revoke this Release Agreement within seven (7) days of her signing
it. Revocation can be made by delivering a written notice to James J. Duffy. For
this revocation to be effective, written notice must be received by James J.
Duffy no later than the seventh (7th) day after she signs this Release
Agreement. If she revokes this Release Agreement, it shall not be effective or
enforceable and Employee will not receive the benefits described in Paragraph 1.

19.
This Agreement will be interpreted in accordance with the laws of New York
without regard to its conflict of laws provision. For purposes of enforcement of
the terms of this Agreement, Employee agrees to submit to the jurisdiction of
any federal or state court in New York. Should any provision of this Agreement
be declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, only such provision will be affected,
leaving the remainder of this Agreement in full force and effect.

20.
This is the entire agreement between Employee and Company with respect to the
termination of Employee’s employment with the Company. The Company has made no
promises to Employee other than those in this Release Agreement.









--------------------------------------------------------------------------------







INTENTIONALLY BLANK




--------------------------------------------------------------------------------





EMPLOYEE ACKNOWLEDGES THAT SHE HAS READ THIS RELEASE AGREEMENT, UNDERSTANDS IT
AND IS VOLUNTARILY ENTERING INTO IT. PLEASE READ THIS RELEASE AGREEMENT
CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.


Accepted:
/s/ Barbara A. Yastine
Barbara A. Yastine


March 18, 2015
    
Dated


State Of: Florida


County Of: Lee


On this 18th day of March, before me personally came Barbara A. Yastine to me
known to be the person described in and who executed the foregoing Release
Agreement and that she duly acknowledged to me that she executed the same.


/s/ Geri Cole
Notary Public


Accepted:
/s/ James J. Duffy
James J. Duffy
Ally Financial Inc.            


March 18, 2015
Dated




--------------------------------------------------------------------------------





Release Agreement Exhibit 1


Ally Announces Barbara Yastine to Step Down


DETROIT – Ally Financial Inc. (Ally) today announced that Barbara Yastine has
elected to resign from her positions as chair, chief executive officer and
president of the Ally Bank subsidiary. A successor will be named in the near
term, and Yastine will remain with the company until June to assist with the
transition.


“Barbara has played a number of key roles in restoring the company to financial
and strategic health, most notably as CEO and president of Ally Bank,” said Ally
Chief Executive Officer Jeffrey J. Brown. “She is a talented leader, and we wish
her continued success in her future endeavors.”


“I am very proud of what we have accomplished at Ally and remain very optimistic
about the company’s future,” said Yastine. “I will greatly miss my colleagues,
but as Ally enters a new chapter, it is also a fitting time for me to seek out
new challenges.”


Yastine joined Ally as chief administrative officer in May 2010, with
responsibility for risk, technology, legal and compliance, as well as
chairmanship of Ally Bank. She became CEO and president of Ally Bank in May
2012. Among Yastine’s accomplishments were her contributions to the
strengthening of Ally Bank and the successful operational navigation through a
variety of strategic issues facing Ally, which were ultimately instrumental in
the company’s transformation, including achieving Financial Holding Company
status. She has also continued to build the bank's position as the leading
online deposit bank with expanding customer relationships.  During her tenure,
Ally Bank has received numerous recognitions including being named Best Online
Bank for four consecutive years by MONEY® Magazine.  Yastine was also named to
American Banker's Most Powerful Women in Banking list for the last two years.
About Ally Financial Inc.
Ally Financial Inc. (NYSE: ALLY) is a leading automotive financial services
company powered by a top direct banking franchise. Ally's automotive services
business offers a full spectrum of financial products and services, including
new and used vehicle inventory and consumer financing, leasing, vehicle service
contracts, commercial loans and vehicle remarketing services, as well as a
variety of insurance offerings, including inventory insurance, insurance
consultative services for dealers and other ancillary products. Ally Bank, the
company's direct banking subsidiary and member FDIC, offers an array of deposit
products, including certificates of deposit, savings accounts, money market
accounts, IRA deposit products and interest checking. Ally's Corporate Finance
unit provides financing to middle-market companies across a broad range of
industries.
With approximately $151.8 billion in assets as of Dec. 31, 2014, Ally operates
as a financial holding company. For more information, visit the Ally media site
at http://media.ally.com or follow Ally on Twitter: @Ally.




--------------------------------------------------------------------------------



Contact:
Gina Proia
646-781-2692
gina.proia@ally.com


